KANEY, FRANK N., Associate Judge.
The Appellant, as City Clerk maintained custody and control of all documents and records of the City of Sunrise, Florida. The names and home addresses of all municipal employees were maintained only in personnel files and this information was also programmed into a computer used for payroll purposes.
Appellee was a union organizer, who desired the names and home addresses of all city employees.
Taking the position that even if these records were “Public records” they were privileged, Appellant offered to supply the names and business mailing addresses of the city’s employees.
Finding this to be unacceptable, Appellee filed a Petition for Writ of Mandamus in the Circuit Court in and for Broward County seeking to compel the Appellant to provide the names and home addresses.
After a hearing, the court entered a Final Judgment granting Pre-Emptory Writ of Mandamus.
This appeal followed.
We affirm.
In the case of Warden v. Bennett, 340 So.2d 977 (Fla.2d DCA 1976), the Second District Court of Appeal faced the samé issue we face here, viz, whether a union organizer has the right to obtain the names and home addresses of employees of a public entity, which are contained in the personnel records of that public entity.
In Warden, the Second District Court of Appeal said that the public entity was obligated by the Public Records Act to furnish the union organizer with the requested information.
Following the lead of our sister court, we also hold that the public entity is obligated by the Public Records Act to furnish the requested information.
AFFIRMED.
CROSS and DAUKSCH, JJ., concur.